PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/880,188
Filing Date: 21 May 2020
Appellant(s): Corning Optical Communication LLC



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In item II, beginning on page 6 of the appeal brief, Appellant argues that Gallo does not disclose a bedding compound and instead specifically teaches away from a bedding material, and further attempts to establish a narrow definition by which “bedding compound” should be interpreted.
All claim terms are given their plain and reasonable definition as understood by someone with ordinary skill in the art, consistent with the specification unless a special definition has been established (see MPEP § 2111). The examiner notes the term “bedding compound” has not been given a special definition in the specification by the Appellant, nor has the Appellant provided any evidence there is an ordinary and customary meaning in the art which differs from the definition applied in the rejection.  Therefore the “bedding compound” must be given its broadest reasonable interpretation in the context of the claimed invention, which is an optical fiber cable, consistent with the specification.  In reviewing dictionary definitions of the word “bedding”, the only definition that could be considered to be consistent with the specification is a foundation, base or bottom layer.  As illustrated in Fig. 2 of the instant application, bedding compounds 132, 134 fill gaps and interstices between optical fiber buffer tubes 116 and their support structures, i.e., a strength member 120 and a cable jacket 112.  While it is reasonable to interpret the bedding compounds as components used to fill voids inside a cable and provide a foundation or support for the optical fiber buffer tubes, there is simply no basis for a person of ordinary skill in the art to further limit this interpretation to include the type of material for the bedding or how the bedding is used (i.e., polymeric materials with a relative low melting temperature to produce a soft, gel-like behavior when heated during the manufacturing process of the optical fiber cable, which the Appellant provides as one example in the specification, [0011]).  
Looking to the instant disclosure, it describes a hot-melt adhesive which is the same material cited by Bringuier et al. as an example to support their position that bedding compound should be a polymer material that is heated during the manufacturing process of the optical fiber cable. (Bringuier, [0026])  However, in the same paragraph, Bringuier discloses that “the bedding compound 128 may also serve as a water-blocking element, similar to gel or filling compounds”, and examples of the water-blocking elements include water-swellable tapes and yarns, super-absorbent polymer, none of which are known to have to be heated during the process of manufacturing an optical fiber cable.  It is noted that both the Bringuier prior art and the instant application share a common assignee. Therefore, the evidence is clear that one skilled in the art would understand that bedding compounds in optical fiber cables can be made of different materials, take different forms and/or perform different functions, as long as they provide bedding, or foundation for the other components. This interpretation is consistent with Bringuier and the instant disclosure.
Appellants citation of paragraphs [0040] and [0054] of Gallo attempts to establish that Gallo presents a narrow definition of bedding material which is a material “which requires extrusion at elevated temperatures” (Brief p. 7). A close reading of Gallo reveals that this is not the case. For example, paragraph [0054] of Gallo states “conventional bedding materials… have to be heated for being mixed or compounded” in contrast with “the fire-retardant material 5 [that] is cold-deformable or at least cold-wet-deformable material.” One skilled in the art would clearly understand that Gallo is not making a distinction between “bedding material” which requires elevated temperatures for extrusion and non-bedding materials which do not require elevated temperatures. Instead the skilled artisan would understand Gallo to distinguish conventional bedding materials from the fire-retardant bedding materials which are preferred by Gallo. It is important to note that both Gallo and Bringuier, as well as the instant application and the interpretation applied in the rejection defines “bedding material” by the placement and function of the material as used in the cable, and do not limit the term to a subset of materials all having specific characteristics such as extrusion temperature. For at least the reasons above, the rejections of claims 1, 5, 8-10 and 21 should be sustained.
In items III, IV, beginning on page 8 of the appeal brief, Appellant argues the rejections of claims 2-3, and 6-7 are improper.
Since the sole argument is that these claims depend upon claim 1, it is also not persuasive for the same reasons presented in response to item II above.
In item V, beginning on page 9 of the appeal brief, Appellant argues modifying Bringuier et al. by replacing the binding layer 132, the base layer 116 and the outer layer 118 of Bringuier’s invention with a single outermost jacket that needs not to be made of fire-retardant material, and filling the interstices with the fire-retardant material as suggested in Gallo et al. would render Bringuier et al. unsatisfactory for the intended purpose of reducing buffer tube deflection and associated optical fiber attenuation when the cable is in compression or bending.
In effect, there are two parts of Appellant’s arguments:
1. whether it is obvious to one skilled in the art to remove the binding layer 132; and
2. whether it is obvious to replace the base layer 116 with the fire-retardant material.
Regarding part 1, Bringuier teaches that the binding layer may facilitate use of non-solid bedding compound by containing the bedding component. (Bringuier, [0027])  Since Bringuier as modified by Gallo uses a fire-retardant material to filled the interstices, and since the fire-retardant material can be in the form or a powder, a granulate or a dried paste (Gallo, [0013]-[0014]), each of which is a solid bedding compound, it would have been obvious to one skilled in the art to understand the binding layer may not be needed for the invention to perform its intended functions satisfactorily and without changing its principle of operation.  Bringuier further reinforces this point and teaches that “binding elements other than layers or films are used, such as binder yarns and/or the core 112 does not require binding and no binding element is used.”  
Regarding part 2, Appellant argues (subitem A, page 10 of the appeal brief) the principle of operation for the cable of Bringuier et al. is premised on a composite cable jacket 114 including a surface layer 118 and a base layer 116 and that  proposed modification in view of Gallo would strip the essence of the invention of Bringuier et al. by completely removing the concept of the composite jacket by citing In re Ratti.
The examiner respectfully disagrees.  A complete reading of Ratti in MPEP 2143 further explains “The seal construction taught in the primary reference required rigidity for operation, whereas the seal in the claimed invention required resiliency. The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate."  That is, Ratti held that changing the principle of operation of a reference involved using something in a fundamentally opposite way to which it had been designed for, i.e., rigidity vs. resiliency.  The proposed modification of Bringuier in view of Gallo replaces a layer of foamed material (base layer 116 Bringuier) having flame retardant properties with a fire-retardant material (4, 5, 15 in Gallo), wherein Gallo’s fire-retardant material may be a powder or granulate.  Both Bringuier and Gallo teach using extrusion or co-extrusion processes to manufacture the optical cables.  It is the examiner’s contention that the powder/granulate fire retardant materials suggested by Gallo is also capable of protecting the optical fibers from bending and/or compressive loads, and it does not perform an opposite function to the foamed material taught by Bringuier as Appellant has alleged.  A clear analogy of this is that foam and sand are both used to protect athletes in field events such as high jump and long jump.  This is further evidenced by a design in an embodiment illustrated and described in Fig. 3 of Gallo, where the fire-retardant material 5 has a thickness ensuring a radial distance d between the buffer tubes 2 and the inward surface la of the cable jacket 1.  Such a design ensures any compressive load on the cable is applied to the fire-retardant material prior to any impact to the buffer tubes.  Finally, while Appellant’s arguments almost exclusively focus on the anti-compression property of Bringuier’s invention, it is designed to reduce optical attenuation caused by compression or bending (Summary, [0004]).  Gallo also expects and resolves this by ensuring the optical fiber cable 10 is more resistant to both tensional forces in axial direction or to sheer forces (i.e., forces that causes lateral deflection in optical fibers) in sections along the optical fiber cable where the cable is to be bent around walls, corners or conducts of a building. (Gallo, [0016])
Further regarding part 2, Appellant argues (subitem B, page 11 of the appeal brief) the proposed modification of Bringuier et al. according to Gallo et al. to remove these components and replace them with a single layer jacket and bedding material would render Bringuier et al. unsatisfactory for its intended purpose because Bringuier et al. is not designed to address that problem and instead seeks to provide a composite jacket with an outer layer that provides a sturdy environmental barrier and an inner layer that cushions the core against compression forces.  
The examiner notes similarities between the two inventions have been detailed in response to subitem A above, and the inventions both address a common technical problem of creating fire-retardant indoor optical fiber cables.  It is thus reasonable for a person of ordinary skill in the art to find them to be analogous and find it obvious to make the proposed modification. 
Regarding Appellant’s argument on the flexibility of the modified cable, Bringuier’s cable has an elongated, continuous foam layer and therefore an inherent flexural strength, while the modified cable filled with powder or granulate does not.  Coupled with the removal of Bringuier’s binding layer, it is reasonable to conclude the flexibility of the modified cable is retained or improved. 
In items VI-VIII, beginning on page 12 of the appeal brief, Appellant argues the rejections of claims 12, 13, 16, 17 and 20 are improper.
Since the sole argument is that these claims depend upon claim 11, it is also not persuasive for the same reasons presented in response to arguments for claim 11 above.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLIE Y PENG/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883        

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.